Name: Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community
 Type: Regulation
 Subject Matter: information technology and data processing;  fisheries;  economic analysis
 Date Published: nan

 22. 1 . 94 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992, establishing a Community system of fisheries and aquaculture ('), and in particular Article 13 thereof, Having regard to Council Decision 94/ 1 5/EC of 20 December 1993 on the objectives and methods for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 to achieve a lasting equilibrium between the resources and their exploitation (2), and in particular Article 2 thereof, Whereas it is appropriate that the Member States ensure the collection of the data necessary to determine the fishing effort exerted on fish stocks by the Community fishing vessels, in order to limit this effort to a level compatible with the balanced exploitation of these stocks ; homogeneous groups of vessels or segments of the fleet, depending on the particular cases ; Whereas Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (*), and in particular Article 29 thereof, establishes the basis for the creation of data ­ bases and verification methods ; Whereas Council Regulation (EEC) No 2930/86 Q defines characteristics for fishing vessels ; Whereas Commission Regulation (EEC) No 1381 /87 (8) establishes detailed rules concerning the marking on documentation of fishing vessels ; Whereas the adoption of a system for the input, and subsequently the treatment of data requires, in addition to individual data on vessel characteristics and capacity, the evaluation of the level of fleet activity at the start of the programme, as well as its variation until the adoption of the system ; Whereas the number of Community vessels in such that it is necessary to envisage data processing support to faci ­ litate the transmission and treatment of the data collected ; Whereas the transmission of data provided for in Article 4 of Decisions 92/588/EEC to 92/598/EEC is effected at regular intervals ; whereas it is appropriate to ensure coordination between those transmissions and transmis ­ sions made under the provisions of this Regulation ; Whereas Commission Regulation (EEC) No 1 63/89 (9) should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry, Whereas Article 1 (a) and Article 5 of Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (3), as last amended by Regulation (EEC) No 3946/92 (4), established multiannual guidance programmes permitting lasting guidance for the develop ­ ment of the fisheries sector ; whereas, in order to monitor those programmes, the Member States forward to the Commission the information necessary to establish and manage the fishing vessel register of the Community ; whereas it is appropriate to take into account the constraints imposed by the objectives fixed by the provi ­ sions of Article 1 1 of Regulation (EEC) No 3760/92 ; Whereas in accordance with the multiannual guidance programmes for the period 1993/96 adopted by Commis ­ sion Decisions 92/588/EEC to 92/598/EEC Q and to ensure the implementation of these programmes under conditions which are equitable between Member States as regards the effort required as well as to ensure the trans ­ parency of the results, it is appropriate that the data necessary to determine fishing effort are forwarded to the Commission, individually by vessel or aggregated by HAS ADOPTED THIS REGULATION : Article 1 The fishing vessel register of the Community, hereafter referred to as 'the register', concerns all Community fishing vessels as defined by Article 3 of Regulation (EEC) No 3760/92. (') OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 10, 14. 1 . 1994, p. 20. 0 OJ No L 376, 31 . 12. 1986, p. 7. 0 OJ No L 401 , 31 . 12. 1992, p. 1 . 0 OJ No L 401 , 31 . 12. 1992, p. 3 . ( «) OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 274, 25. 9 . 1986, p. 1 . (8) OJ No L 132, 21 . 5. 1987, p. 9 . 0 OJ No L 20, 25. 1 . 1989, p. 5. No L 19/6 Official Journal of the European Communities 22. 1 . 94  the transmission to the Commission of the individual data or data aggregated by segment shall be effected annually in accordance with the provisions of Article 6 and Annexes VI . Article 2 The register shall contain :  the data to be communicated for each Community fishing vessel resulting from censuses undertaken by each Member State on its fleet, from 1 January 1989, or in special cases and with the agreement of the Commission, from a later date,  all the changes which have occurred since the censuses where they affect the data. Article 5 Article 3 For every element concerning the registration of a vessel, its removal from the national fishing register and/or every change to the characteristics defined in Annex I, the Member State concerned shall forward to the Commis ­ sion, before the 1 5th day of each month, the information set out in Annex II. This information shall be forwarded at the latest three months after such element, removal or change was established by the Member State . For the segments and groups of vessels not covered by the programmes referred to in Article 4, Member States shall collect and process the minimum data provided for in Annex VI needed to ascertain that the level of activity for these segments or groups of vessels do not increase, or, if they increase, to evaluate the increase. To this end, the following procedures shall be applied :  the minimum data provided for in Annex VI permit ­ ting the evolution of fishing activity for the segments concerned to be monitored shall be collected and processed by the Member State. Details of the sampling methods selected for each segment of the fleet, together with the values of the statistical para ­ meters describing the precision of the estimates of fishing effort, shall be communicated to the Commis ­ sion at the time of their application . Any other proce ­ dure giving results of comparable precision shall be acceptable provided it has been approved by the Commission,  the results shall be forwarded to the Commission annually in accordance with the provisions of Article 6 and Annex VI,  if a Member State establishes an increase in activity for a given segment, it shall calculate the effect of this increase on the fishing effort for this segment and shall inform the Commission of the results in accordance with the seventh indent of Article 4. Article 6 The annual transmission to the Commission of the data under Articles 4 and 5 shall be effected at the latest by 31 March of each year for the proceeding year. This annual requirement and time-limit apply to commu ­ nications to be forwarded under Article 4 of Decisions 92/588/EEC to 92/598/EEC. Article 4 For each segment or homogeneous group of vessels for which the Member States submit to the Commission a programme of fishing effort limitation incorporating regulatory measures pertaining to fishing activity, the following procedures shall be adopted :  the Commission shall acknowledge receipt of the programme and shall have two months within which to analyse it and to decide on its acceptance or its postponement while awaiting further examination,  in the case of a postponement, the procedures to calculate fishing effort for the segment or group of vessels referred to by the programme shall remain those referred to in Article 5,  in the case of an acceptance, the Member State and the Commission shall agree a date for implementation of the programme at the latest one month after the date of acceptance,  at the time of implementation of the programme, the Member State shall begin the procedures to collect the individual data on the fishing effort of the vessels in the segment or group of vessels in accordance with the provisions of its programme,  the Member State shall effect the input of these data and ensure that the individual data are accessible in the format described in Annex VI in order to permit their verification,  the processing of these data by a computer programme shall be effected by the Member State or, upon request, by the Commission, Article 7 Member States shall have the option of using the methods referred to in Article 5 to estimate :  the fishing effort for segments of the fleet in respect of 1991 , which is taken as the reference year of the 1993/96 multiannual guidance programmes for the fishing fleet, on the basis that this reference year was a year of normal activity. The mean level of activity for the three years 1989, 1990 and 1991 may be accepted as the normal level of activity for the reference year, 22. 1 . 94 Official Journal of the European Communities No L 19/7  the fishing effort of the segments of the fleet for the period between 1 January 1992 and the date of the first annual transmission incorporating data on acti ­ vity. The results of these estimates shall be forwarded to the Commission by 31 December 1994 in the form provided for in Annex VI. Article 8 Corrections to erroneous information contained in the register shall be forwarded to the Commission in accordance with the detailed rules set out in Annexes I to VI within 30 days of the date on which the error is detected. Article 9 The information to be forwarded shall be communicated to the Commission on magnetic medium for computer processing as defined in Annexes I to VI. Article 10 Regulation (EEC) No 163/89 is repealed. Article 11 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission No L 19/8 Official Journal of the European Communities 22. 1 . 94 ANNEX I DEFINITION OF THE DATA TO BE COMMUNICATED AND DESCRIPTION OF A RECORD Name of the zone Width Align ­ ment Definition and remarks Updating indicator 3  Identification of the declaration type (see table 1 ) Internal number (') 12 L Member State (Alpha 3 ISO code) which attributed the internal number followed by a unique number (1 to 9 character) Country of registration 3  Member State (Alpha-3 ISO) where the vessel is registered as fishing vessel (Regulation (EEC) No 3760/92) ; always the same as the declaring country Flag 3  Member State (Alpha-3 ISO code) of the flag the vessel is flying. Registration number 14 L Name of vessel 40 L Port of registration 5 L Coded according to national coding (*) Internal radio call sign 7 L IRCS. External marking 14 L As defined in Regulation (EEC) No 1381 /87 Type of vessel 6 L Coded according to national coding (^ Type of fishing gear 1 6 L Main gear type used coded according to the national coding 0 Type of fishing gear 2 6 L If available, second gear type ; national code (*). Type of fishing gear 3 6 L If available ; third gear type ; national code (*). Overall length 5 R In centimetres, as defined in Regulation (EEC) No 2930/86. Length between perpendiculars 5 R In centimetres, as defined in Regulation (EEC) No 2930/86. Length other standard 5 R In centimetres ; method to be specified by the Member State Tonnage 2930/86 7 R In hundreths of a tonne, as defined by Regulation (EEC) No 2930/86. Tonnage Oslo Convention 7 R In hundreths of a tonne Tonnage other standard 7 R In hundreths of a tonne, method to be specified by the Member State Engine power 5 R In kW as defined by Regulation (EEC) No 2930/86. All other engine power 5 R In kW including all power not included under the previous field. Type of engine 1  Engine type (see table 2) Building materials 1  Hull material (see table 3) Maximum crew 2 R The value 89 means '89 and more' Year of construction 4  Year (YYYY) of construction ; the value 1850 means ' 1850 or earlier' Date of entry of service 8  Date (YYYYMMDD) as defined in Regulation (CEE) No 2930/86. 22. 1 . 94 No L 19/9Official Journal of the European Communities Definition and remarksName of the zone Width Align ­ ment Date of first registration in 8  Date (YYYYMMDD) on which the vessel has been registered for the first time Member State as fishing vessel in the Member State which declares Category of programme 3 L For all events before 1 January 1992 this field should mention the national code of the programme ; for all other events on or later than 1 January 1992 this field should mention one of the MGP III segment codes (see table 6) Country of construction 3  Alpha-3 ISO code of the country of construction . Country of origin 3  Alpha-3 ISO code of the country from which the vessel was imported Country of exportation 3  Alpha-3 ISO code of the country to which the vessel is exported Previous activity 3  Activity of the vessel before entry into fisheries (see table 4) Date of occurrence 8  Date (YYYYMMDD) on which the event occurred ; in the case of a census, it is the date of the census for the Member State which is declaring. For a construction, it is the date of the first registration in the Member State. In the case of a correction or a deletion, the date of the event to be corrected or deleted. Filler 1 (2) 8  This is left blank Other activity 3  New activity of the vessel after being withdrawn from fisheries (see table 4) Type of destruction 3  See table 5 Filler 2 (3) 8  This is left blank. Filler 3 (4) 8  This is left blank. (') The Member State gives a unique number to each fishing vessel registered at the date of the census in the Member State as well as to fishing vessels regis ­ tered for the first time, after this date, in a Member State. This number cannot be modified, even in the case of export to another Member State, nor can it be given to another vessel, even in the case of the destruction of the vessel to which this number was given . (2) Formerly the officially recognized date of the event. Q Formerly the correction date. (4) Formerly the end of a temporary importation/exportation. 0 All changes to the national codes require the approval of the Commission. 22. 1 . 94No L 19/10 Official Journal of the European Communities Table 1  Coding of the updating indicator XXX CST CHA MOD IMP EXP RET DES COR DEL Census Entry into fisheries with a new construction Entry into fisheries by a changing activity Modification/modernization of a vessel Entry into fisheries by an import (') Withdrawal from fisheries by an export (') Withdrawal from fisheries by a changing activity Withdrawal from fisheries by a demolition Correction of previous declared event Suppression of a previous declared event (') The term 'Import/export covers both intra- and extra-Community transfers Table 2  Engine type codes Do not correct Steam engine Diesel engine Electric motor Petrol engine (on board) No engine Outboard motor Unchanged Others Unknown 0 1 2 3 4 5 0 6 7 8 9 (') For vessels with oars or sails and without motor the engine type is No 5 Table 3  Code for hull material Do not correct Wood Steel/aluminium Plastic Cement Glass fibre Others Unknown 0 1 2 3 4 5 6 9 Table 4  Activity codes Supply, transport Pleasure Research Sport fishing Others Do not correct TRA PLA RES ANG OTH 990 Table 5  Codes for type of destruction Shipwreck Shipyard demolition Fire damage Others Do not correct SUN SCR FIR OTH 990 22. 1 . 94 Official Journal of the European Communities No L 19/11 Table 6  Codes of the MGP III programme categories III Country Zone Type of fishing ('segment') Zone ICES Code BEL Coastal waters beam trawlers IV, VII C 10 BEL Coastal waters netters IV C 17 BEL Community waters beam trawlers III a, VII, VIII a, VIII b E 10 BEL Community waters bottom trawlers IV, V, VI, VII E 13 BEL Third country waters/international bottom trawlers V a G 14 BEL  specific vessels  Z 26 DNK Coastal waters + Community waters trawlers Greenland B 10 DNK Coastal waters + Community waters trawlers 4- Danish seines CIEM + CIEM + Agreements Norway, Sweden, Faroe B 12 DNK Coastal waters + Community waters netters, etc . CIEM + Agreements Norway,, Sweden, Faroe B 13 DNK Coastal waters + Community waters purse seiners CIEM + Agreements Norway, Sweden, Faroe B 17 DNK  specific vessels  Z 24 DEU Coastal waters beam trawlers (crustacean)  C 1 1 DEU Coastal waters beam trawlers (flat fish)  C 12 DEU Coastal waters netters  C 19 DEU Community/third country/international trawlers (flat fish)  Gil waters DEU Community/third country/international beam trawlers (flat fish)  G 13 waters DEU Community/third country/international bottom trawlers (cutters) EC + third countries G 16 waters DEU Community/third country/international bottom trawlers (large cutters)  G 17 waters DEU Community/third country/international pelagic trawlers  G 19 waters DEU Community/third country/international pelagic trawlers cutters EC + third countries G 20 waters DEU Community/third country/international longliners (cutters)  G 21 waters DEU Community/third country/international large freezer trawler EC + NAFO + third countries G 22 waters DEU  specific vessels  Z 25 GRC Coastal waters + large Mediterranean bottom trawlers  E 14 GRC Coastal waters + large Mediterranean fixed gear and seiners  E 20 GRC Third country/international waters trawlers (oceanic)  G 18 GRC  specific vessels  Z 14 ESP Coastal/Community waters + Mediter- trawlers + polyvalent + draggers VIII c, IX a, Med D 10 ranean (except Article 158) ESP Coastal/Community/Mediterranean pelagic seiners, netters etc. + Canaries VIII c, IX a, Med D 1 1 waters (+ Article 160) ESP Third country/international waters trawlers + polyvalent  G 12 ESP Third country/international waters pelagic seiners netteur etc.  G 26 ESP Third country/international waters tuna fleet  G 28 ESP  specific vessels  Z 19 22. 1 . 94No L 19/12 Official Journal of the European Communities Country Zone Type of fishing ('segment*) Zone ICES Code FRA Coastal waters + Community waters + polyvalent, static gear + canners  A 10 third country waters FRA Coastal waters + Community waters + polyvalent trawlers  All third country waters FRA Coastal waters + Community waters + polyvalent non trawlers + chalutiers +  A 1 2 third country waters dredgers FRA Tropical freezer fleet seiners  H 10 FRA DOM DOM  110 FRA Mediterranean polyvalent trawlers  Mil FRA Mediterranean polyvalent non trawlers except pelagic  M13 FRA  specific vessels  Z23 IRL Community waters beam trawlers VI, VII Ell IRL Community waters pelagic trawlers VI, VII E 15 IRL Community waters demersal VI, VII (except Vila) E 18 IRL Community waters other demersal + netters and potters VII a E 19 IRL  specific vessels  Z 1 5 ITA Coastal waters pelagic pair trawlers  C 13 ITA Coastal waters bottom trawler (+ volante)  C 14 ITA Coastal waters manual dredgers  C 1 5 ITA Coastal waters suction dredgers  C 16 ITA Coastal waters netters  C 18 ITA Coastal waters longliners 4- liners  C 20 ITA Coastal waters polyvalent trawlers  C 21 ITA Coastal waters polyvalent non trawlers  C 22 ITA Coastal waters seiners  C 23 ITA Third country waters/international bottom trawlers  G 15 waters ITA Third country waters/international tuna fleet  G 29 waters ITA Mediterranean bottom trawlers  M 10 ITA Mediterranean polyvalent non trawlers  M 12 ITA  specific vessels  Z 17 NLD Community waters beam trawlers (crustaces and molluscs)  E 12 NLD Community waters pelagic trawlers  E 16 NLD Community waters cutters beam trawlers (except crustaces  E 17 and molluscs) NLD  specific vessels  Z 18 PRT Coastal waters + Community waters trawlers (Mainland)  B 1 1 PRT Coastal waters + Community waters polyvalent (Azores)  B 14 PRT Coastal waters + Community waters polyvalent non trawlers (Mainland)  B 1 5 PRT Coastal waters + Community waters polyvalent non trawlers (Madeira)  B 16 PRT Coastal waters + Community waters seiners (Madeira)  B 18 PRT Coastal waters + Community waters seiners-sardines (Mainland)  B 19 PRT Third country/international waters polyvalent (Azores)  G 23 PRT Third country/international waters polyvalent + trawlers (including  G 24 NAFO) Mainland PRT Third country/international waters polyvalent + tuna (Madeira)  G 25 PRT Third country/international waters seiners tuna (Mainland)  G 27 PRT  specific vessels (Azores)  Z 20 PRT  specific vessels (Mainland)  Z 21 PRT  specific vessels (Madeira)  Z 22 22. 1 . 94 Official Journal of the European Communities No L 19/13 Country Zone Type of fishing ('segment') Zone ICES Code GBR Coastal + Community + third beam trawlers  F 10 country waters GBR Coastal 4- Community + third bottom trawlers  F 1 1 country waters GBR Coastal + Community + third pelagic trawlers  F 12 country waters GBR Coastal + Community + third fixed gears (crustacea + molluscs)  F 13 country waters GBR Coastal + Community + third mobile gears (crustacea + molluscs)  F 14 country waters GBR Coastal + Community + third netters, liners + other demersal  F 15 country waters GBR Coastal + Community + third nephrops trawlers  F 16 country waters GBR Coastal + Community + third distant water II, XIV F 17 country waters GBR Coastal + Community 4- third polyvalent non active &gt; 10 m  F18 country waters GBR Coastal + Community + third polyvalent non trawlers &lt; 10 m  F19 country waters GBR Coastal + Community + third seiners  F 20 country waters GBR Coastal 4- Community + third specific vessels  Z 16 country waters No L 19/ 14 Official Journal of the European Communities 22. 1 . 94 ANNEX II DATA TO BE COMMUNICATED ACCORDING TO DECLARATION TYPE Suppression of an event (DEL) Correction of a declaration (COR) Demolition (DES) Withdrawal of a fishing vessel (RET) Export (EXP) Modernization (MOD) Import (IMP) Entry into service (CHA) New construction (CST) Census (XXX) I Updating indicator x x x x x x x x x x Internal number x x x x x x x x x x Date of occurrence xxx xxxxxxx Category of programme x x x x x    (3)  Country of registration xxxxx    (3)  Flag x x x x x   _(3)  Registration number x x x x x    (3)  Name of vessel x x x x x    (3) '  Port of registration x x x x x    (3)  International ratio call sign x x x x x    (3)  External marking xxxxx    (3)  Type of vessel x x x x x    (3)  Type of fishing gear 1 x xxxx    (3)  Type of fishing gear 2 xxxxx    (3)  Type of fishing gear 3 xxxxx    (3)  Overall length x x x x x    (3)  Length between perpendiculars x x x x x    (3)  Length other standard x x x x- x    (3)  Tonnage 2930/86 xxxxx    (3)  Tonnage Oslo convention x x x x x    (3)  Tonnage other standard x x x x x    (3)  Engine power x x x x x -   (3)  All other engine power x x x x x    (3)  Type of engine x x x x x    (3)  Maximum crew x x x x x    (3)  Building materials x (4) x (4) X (4) X (4)     (3)(4)  Year of construction x (4) x (4) x (4) x (4)     (3)(4)  Country of construction x (2)(4) x (4) x (2)(4) x (2)(4)     (3)(4)  Date of entry in service x (4) x (4) x (4) x (4)     (3)(4)  Date of first registration in Member State x (4) x (4) x (4) x (4)     (3)(4)  Country of origin    x     (3)  Country of exportation      x   (3)  Previous activity   x      (3)  Other activity       X  (3)  Type of destruction        X( 3)  Date of recognition of occurrence      (')  (')  0)  (')  0)  Date of correction          (')  Date ceased IMT/EXT           x relevant (to be communicated).  leave blank. (') Communication envisaged by Regulation (EEC) No 163/89 . (2) Communication not envisaged by Regulation (EEC) No 163/89 . (3) Communication of the same data as those to be communicated for the event corrected. (4) Only relevant for the first event for this vessel in the Member State ; leave blank for other events. 22. 1 . 94 Official Journal of the European Communities No L 19/ 15 ANNEX III SPECIAL VALUES ACCORDING TO DECLARATION TYPE Suppression of an event (DEL) ^ Correction of declaration (COR) Demolition (DES) I Withdrawal of a fishing vessel (RET) Export (EXP) Modernization (MOD) Import (IMP) Entry into service (CHA) New construction (CST) Census (XXX) I Updating indicator vuvuvuvuvuvuvuvuvuvu Internal number vuvuvuvuvuvuvuvuvuvu Date of occurrence vuvuvuvuvuvuvuvuvuvu Category of programme vu vu vu vu = so so so npc (') so Country of registration vu vu vu vu vu so so so npc (') so Flag vu vu vu vu = so so so npc (') so Registration number vu vu vu vu = so so so npc (') so Name of vessel vu vu vu vu = so so so npc (') so Port of registration vu vu vu vu = so so so npc (') so International radio call sign ?,- ?,- ?,- ?,- ?-, = so so so npc (') so External marking vu vu vu vu = so so so npc (') so Type of vessel vu vu vu vu = so so so npc (') so Type of fishing gear 1 ?,- ?,- ?,- ?,- ?-,= so so so npc (l ) so Type of fishing gear 2 ?,- ?,- ?&gt;- ?-,= so so so npc (') so Type of fishing gear 3 ?,- ?,- ?,- ?,- ?-,= so so so npc (') so Overall length vu vu vu vu = so so so npc (') so Length between perpendiculars ? ? ? ? ?,= so so so npc (') so Length other standard ? ? ? ? ?,= so so so npc (') so Tonnage 2930/86 ?(3) ? (3) ?(3) ? (3) ?(3),= so so so npc (') so Tonnage Oslo Convention ? ? ? ? ?,= so so so npc (') so Tonnage other standard ? ? ? ? ?,= so so so npc (') so Engine power vu vu vu vu = so so so npc (') so All other engine power ? ? ? ? ' ?,= so so so npc (') so Type of engine ?,- ?,- ?,- ?,- ?-,= so so so npc (') so Maximum crew ? ? ? ? ?,= so so so npc (') so Building materials ? ? ? ? so so so so npc (') so Year of construction vu vu vu vu so so so so npc (') so Country of construction ? ? ? ? so so so so npc (') so Date of entry into service vu (2) vu vu (2) vu (2) so so so so npc (') so Date of the first registration in Member State vu (2) vu vu (2) vu (2) so so so so npc ( l) so Country of origin so so so ? so so so so npc (') so Country of exportation so so so so so ? so so npc (') so Previous activity so so vu so so so so so npc (') so Other activity so so so so so so vu so npc (') so Type of destruction so so so so so so so vu npc (') so (') The same as the particular values entered for the event which is corrected . (2) The month or the month and day of the month may be unknown . (5) The value 'unknown' is accepted only for declarations concerning events which take place during the transitional period envisaged by Regulation (EEC) No 2930/86. ? : unknown. - : does not exist. = : unchanged. npc : do not correct. so : attribute not applicable. vu : customary values only. 22. 1 . 94No L 19/ 16 Official Journal of the European Communities ANNEX IV REPRESENTATION OF THE SPECIAL VALUES Unknown Does not exist Unchanged Do not correct Updating indicator     International number     Date of occurrence     Country of registration    990 Flag   997 990 Registration number   9 ... 97 9 ... 90 Name of vessel   9 . .. 97 9 . .. 90 Port of registration   99997 99990 International radio call sign 9 ... 99 9 ... 95 9 ... 97 9 ... 90 External marking   9 ... 97 9 ... 90 Type of vessel   9 . .. 97 9 . .. 90 Type of fishing gear 1 9 . .. 99 9 . .. 95 9 . .. 97 9 . .. 90 Type of fishing gear 2 9 . .. 99 9 . .. 95 9 . .. 97 9 . .. 90 Type of fishing gear 3 9 . .. 99 9 . .. 95 9 . .. 97 9 . .. 90 Overall length 99999  99997 99990 Length between perpendiculars 99999  99997 99990 Length other standard 99999  99997 99990 Tonnage 2930/86 9 . .. 99  9 . .. 97 9 . .. 90 Tonnage Oslo Convention 9 ... 99  9 ... 97 9 ... 90 Tonnage other standard 9 ... 99  9 ... 97 9 ... 90 Engine power   99997 99990 All other engine power 99999 99995 99997 99990 Type of engine 9 5 7 0 Building materials 9   0 Maximum crew 99  97 90 Year of construction    9990 Date of entry into service  (')   9 ... 90 Date of first registration in Member State  (')   9 ... 90 Category of programme   997 990 Country of construction 999   990 Country of origin 999   990 Country of exportation 999   990 Previous activity    990 Other activity    990 Type of destruction    990 (') YYYYMM99 represents a date with unknown day ; YYYY9999 a date where only the year is known. 22. 1 . 94 Official Journal of the European Communities No L 19/17 ANNEX V DEFAULT VALUES ACCORDING TO DECLARATION TYPE Suppression of an event (DEL) Correction of a declaration (COR) Demolition (DES) I Withdrawal of a fishing vessel (RET) Export (EXP) Modernization (MOD) Import (IMP) I Entry into service (CHA) New construction (CST) Census (XXX) Updating indicator nihil nihil nihil nihil nihil nihil nihil nihil nihil nihil Internal number nihil nihil nihil nihil nihil nihil nihil nihil nihil nihil Date of occurrence (') (2) nihil nihil nihil nihil nihil nihil nihil nihil Category of programme nihil nihil nihil nihil « so so so npc so Country of registration (3) (3) (3) (3) (3) so so so (3) so Flag (3) (3) (3) (3) = so so so npc so Registration number nihil nihil nihil nihil = so so so npc so Name of vessel nihil nihil nihil nihil = so so so npc so Port of registration nihil nihil nihil nihil = so so so npc so International radio call sign nihil nihil nihil nihil = so so so npc so External marking nihil nihil nihil nihil = so so so npc so Type of vessel nihil nihil nihil nihil = so so so npc so Type of fishing gear 1 nihil nihil nihil nihil nihil (4) so so so nihil (*) so Type of fishing gear 2 - - - - (4) so so so - (*) so Type of fishing gear 3 - - - - (4) so so so - (5) so Overall length ? ? ? ? = so so so npc so Length betweem perpendiculars ? ? ? ? = so so so npc so Length other standard ? ? ? ? = so so so npc so Tonnage 2930/86 ? ? ? ? = so so so npc so Tonnage Oslo Convention ? ? ? ? = so so so npc so Tonnage other standard ? ? ? ? = so so so npc so Engine power nihil nihil nihil nihil = so so so npc so All other engine power ? ? ? ? = so so so npc so Type of engine nihil nihil nihil nihil = so so so npc so Maximum crew nihil nihil nihil nihil = so so so npc so Building materials nihil nihil nihil nihil so so so so npc so Year of construction nihil nihil nihil nihil so so so so npc so Date of entry into service nihil nihil nihil nihil so so so so npc so Date of first registration in Member State nihil nihil nihil nihil so so so so npc so Country of construction nihil nihil nihil nihil so so so so npc so Country of origin so so so ? so so so ¢ so npc so Country of exportation so so so so so ? so so npc so Previous activity so so nihil so so so so so npc so Other activity so so so so so so nihil so npc so Type of destruction so so so so so so so nihil npc so (') the date of the census in the declaring country. (2) the date of first registration in the Member State. (3) the code of the declaring country. (4) when the three zones 'type of fishing year' are empty, the valuze is by default 'unchanged'. 0 when the three zones 'type of fishing year' are empty, the value is by default 'do not correct.' ? : unknown - : does not exist = : unchanged npc : do not correct so : attribute not applicable nihil : no default value No L 19/18 Official Journal of the European Communities 22. 1 . 94 ANNEX VI FISHING EFFORT Definition of data to be communicated and description of a registration INDIVIDUAL DECLARATIONS Name of the zone Width Alignment Definition and remarks Declared by 3  Alpha 3 ISO code of the Member State making the declaration Vessel observed 12 L Internal number (see Annex I) of the vessel to which activity is declared Year of observation 4  Year or part year (YYYY) during which the vessel is observed Initial month 2  First month of the period of observation Final month 2  Last moiith of the period of observation Segment 3 L Code (see table 6 of Annex I) of the segment in which the activity is carried out Activity 3 R Number (integer) of days at sea for the vessel in the segment during the period of observation Filler 35  Leave blank AGGREGATED DECLARATION Name of the zone Width Alignment Definition and remarks Declared by 3  Alpha 3 ISO code of the Member State making the declaration Year of observation 4  Year or part year (YYYY) during which the vessel is observed Initial month 2  First month (MM) of the period of observation Final month 2  Last month (MM) of the period of observation Segment 3 L Code (see table 6 Annex I) of the segment in which the activity is carried out. Mean activity 5 R Number (integer) of (tonnes x (days at sea)) expressing fishing effort carried out in the segment during the period of observation Tonnage effort 14 R Number (integer) of (tonnes x (days at sea)) expressing fishing effort carried out in the segment during the period of observation (') Power effort 14 R Number (integer) of (kW x (days at sea)) expressing fishing effort carried out in the segment during the period of observation (2) Filler 8  Leave blank (') calculated as ^i = 1 a' J '&gt; where n is the number of vessels in the segment, a; the number at days at sea of vessel i in the segment during the period of observation and Jj is the mean tonnage of the vessel in the segment during the period of observation (2) calculated as = j ai Pj, where n is the number of vessels in the segment ; a; the number at days at sea of vessel i in the segment during the period of observation and Pi is the mean power of the vessel in the segment during the period of observation